

116 S2092 IS: Modernizing the Pittman-Robertson Fund for Tomorrow’s Needs Act
U.S. Senate
2019-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2092IN THE SENATE OF THE UNITED STATESJuly 11, 2019Mr. Risch (for himself, Mr. Jones, Mr. Cotton, Mr. Heinrich, Mr. Alexander, Mr. Manchin, Mrs. Fischer, Mr. King, and Mr. Boozman) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Pittman-Robertson Wildlife Restoration Act to modernize the funding of wildlife
			 conservation, and for other purposes.
	
 1.Short titleThis Act may be cited as the Modernizing the Pittman-Robertson Fund for Tomorrow’s Needs Act. 2.PurposeThe first section of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669) is amended by adding at the end the following: One of the purposes of this Act is to provide financial and technical assistance to the States for the promotion of hunting and recreational shooting..
 3.DefinitionsSection 2 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669a) is amended— (1)by redesignating paragraphs (2) through (9) as paragraphs (4) through (11), respectively; and
 (2)by inserting after paragraph (1) the following:  (2)for the purposes of determining the number of paid hunting-license holders in a State, the term fiscal year means the fiscal year or license year of the State;
 (3)the term hunter recruitment and recreational shooter recruitment means any activity or project to recruit or retain hunters and recreational shooters, including by—
 (A)outreach and communications as a means— (i)to improve communications with hunters, recreational shooters, and the general public with respect to hunting and recreational shooting opportunities;
 (ii)to reduce barriers to participation in these activities; (iii)to advance the adoption of sound hunting and recreational shooting practices;
 (iv)to promote conservation and the responsible use of the wildlife resources of the United States; and (v)to further safety in hunting and recreational shooting;
 (B)providing education, mentoring, and field demonstrations; (C)enhancing access for hunting and recreational shooting, including through range construction; and
 (D)providing education to the public about the role of hunting and recreational shooting in funding wildlife conservation;.
			4.Apportionment of available amounts
 (a)Apportionment of certain taxesThe first subsection (c) of section 4 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669c) is amended—
 (1)by inserting Apportionment of revenues from pistols, revolvers, bows, and arrows.— after the enumerator; (2)by striking One-half and inserting the following:
					
 (1)In generalSubject to paragraph (2), ½; (3)by striking : Provided, That and inserting a period;
 (4)by striking each State shall be apportioned not more than 3 per centum and not less than 1 per centum of such revenues and inserting the following:
					
 (2)ConditionThe amount apportioned to each State under paragraph (1) shall be not greater than 3 percent and not less than 1 percent of the revenues described in that paragraph; 
 (5)in paragraph (2) (as so designated), by striking one-sixth of 1 per centum of such revenues and inserting 1/6 of 1 percent of those revenues; (6)by striking For the purpose and inserting the following:
					
 (3)Population determinationFor the purpose; and (7)by adding at the end the following:
					
 (4)Use of fundsIn addition to other uses authorized under this Act, amounts apportioned under this subsection may be used for hunter recruitment and recreational shooter recruitment..
 (b)Technical correctionSection 4 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669c) is amended by redesignating the second subsection (c) and subsection (d) as subsections (d) and (e), respectively.
 5.Expenditures for management of wildlife areas and resourcesSection 8 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669g) is amended— (1)in subsection (a), in the third sentence, by striking and public relations; and
 (2)in subsection (b)(1), by striking , as a part of such program. 6.Firearm and bow hunter education and safety program grantsSection 10(a)(1)(A) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669h–1(a)(1)(A)) is amended—
 (1)in clause (iii), by striking and at the end; and (2)by adding at the end the following:
				
 (v)the enhancement of hunter recruitment and recreational shooter recruitment; and. 7.Multistate conservation grant program (a)In generalSection 11 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669h–2) is amended—
 (1)in subsection (a)(1)— (A)by striking Not more than and inserting the following:
						
 (A)In generalNot more than; and (B)by adding at the end the following:
						
 (B)Availability for hunter and recreational shooter grantsNot more than $5,000,000 of the revenues covered into the fund from any tax imposed under section 4161(b) of the Internal Revenue Code of 1986 for a fiscal year shall be available to the Secretary exclusively for making hunter recruitment and recreational shooter recruitment grants that promote a national hunting and shooting sport recruitment program, including related communication and outreach activities.;
 (2)in subsection (b)(3), in the matter preceding subparagraph (A), by striking International; (3)in subsection (c)(2)(A)—
 (A)in the matter preceding clause (i), by striking International; and (B)in clause (i), by inserting or to recreational shooting activities after wildlife; and
 (4)in subsection (d), by inserting or to recreational shooting activities after wildlife. (b)StudyNot later than 10 years after the date of enactment of this Act, the Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service, shall—
 (1)review and evaluate the effects of the funds made available under subparagraph (B) of section 11(a)(1) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669h–2(a)(1)) on funds available for wildlife conservation; and
 (2)submit a report describing the results of the review and evaluation under paragraph (1) to— (A)the Committee on Environment and Public Works of the Senate; and
 (B)the Committee on Natural Resources of the House of Representatives.